Citation Nr: 1402295	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a tumor on spine, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for degenerative disc disease, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for a lung disability, to include as due to exposure to herbicides. 

4.  Entitlement to service connection for a malignant melanoma, to include as due to exposure to herbicides. 

5.  Entitlement to service connection for hypertension as secondary to service connected diabetes and/or posttraumatic stress disorder (PTSD).  

6.  Entitlement to a compensable rating for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.M.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2006, June 2009, and February 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in September 2013.  A transcript of the hearing is associated with the claims folder. 

The issue of entitlement to service connection for cataracts as secondary to service connected diabetes mellitus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a tumor on spine, degenerative disc disease, a lung disability, a malignant melanoma, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has no deformity of the penis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile dysfunction have not been met. 8 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In September 2008 and October 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran was afforded a VA examination in February 2010, which is fully adequate.  The examiner reviewed the claims file and fully addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected erectile dysfunction warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b. Thus, two distinct criteria are required for a compensable rating; loss of erectile power and deformity of the penis.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

The Veteran underwent a VA examination in February 2010.  The examiner reviewed the claims file in conjunction with the examination.  Examination of the penis revealed normal findings. 

The Veteran has never contended, including at his September 2013 Board hearing, that his disability has been manifested by a deformity of the penis.

As the only rating available for erectile dysfunction requires both loss of erectile power and deformity of the penis, and the Veteran has not indicated he suffers from a deformity of the penis, there is no support for assignment of a compensable evaluation.

The Board notes that the Veteran is in receipt of special monthly compensation for loss of use of a creative organ.

Extraschedular considerations

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate in regards to both the Veteran's diabetes mellitus and his ED.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria for erectile dysfunction reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule and the awarding of a special monthly compensation, the assigned schedular evaluation is adequate, and referral for extraschedular evaluation is not required.


ORDER

Entitlement to a compensable rating for erectile dysfunction is denied.


REMAND

Spine tumor, DDD lumbar spine, lung, melanoma

The RO denied each of these claims because it found that the presumption of service connection based on exposure to Agent Orange did not apply to these disabilities.  

The Board notes that even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In this case, the Veteran's service treatment records have not been incorporated into the claims file.  The claims file suggests that the records were mailed to the RO in January 2005, but not received.  The Board finds that the RO must conduct an exhaustive search for the service treatment records, document its efforts to locate them, and (if necessary) draft a memo of unavailability.  

In the case of the Veteran's degenerative disc disease, he stated in his substantive appeal that such disability was due to daily lifting of 80 pound ammunition boxes in service.  Consequently, the Board notes that service connection might be granted on a direct basis unrelated to herbicide exposure. 

The RO should schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed disabilities.  The examiner should opine whether it is at least as likely as not that each began during or is causally related to service, to include as due to presumed exposure to herbicides.    

Hypertension

The Veteran has contended that that his hypertension could be secondary to either service connected diabetes mellitus or service connected posttraumatic stress disorder (PTSD).  In July 2011, the RO obtained an adequate opinion regarding whether hypertension was secondary to diabetes mellitus.  However, the June 2013 VA examination report regarding whether it is secondary to PTSD is not adequate.  The examiner stated that stress can cause a temporary acute rise in blood pressure, but that there are no credible reports that hypertension is "caused" by PTSD.  However, the examiner failed to address whether the Veteran's hypertension might be aggravated by PTSD.  Consequently, an addendum opinion (or new examination and opinion) is necessary to decide the claim. 



Accordingly, the case is REMANDED for the following action:

1.  The RO must make additional efforts to obtain the Veteran's service treatment records.  Amy negative search result should be noted in the claims folder and communicated to the Veteran.

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of his spine tumor residuals, degenerative disc disease, lung disability, and malignant melanoma.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to presumed exposure to herbicides.    

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The RO should seek an addendum from the June 2013 VA examiner.  She should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension has been aggravated (permanently worsened beyond its natural progression) by his service connected PTSD.  If aggravation is found, the examiner should attempt to identify the baseline level of disability prior to aggravation, based on medical evidence of record and/or the Veteran's competent descriptions of his symptoms over time.  

If the June 2013 examiner is unavailable, the Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's hypertension.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that his hypertension was a caused by or aggravated by his service connected PTSD. 

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


